IN THE SUPREME COURT OF THE STATE OF NEVADA


                      JUSTIN ODELL LANGFORD,                                   No. 84030
                      Petitioner,
                      vs.                                                           FILED
                      TIM GARRETT, WARDEN,
                      Respondent.                                                  FEB 0 3 2022
                                                                                   ELIZABETH A. BROWN
                                                                                 CLERK OFJUPREME COURT
                                                                                BY   5. Y
                                                                                      DEPUT
                                                                                          (1-LERI

                         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

                                   This original pro se petition for a writ of habeas corpus purports
                     to seek resolution of claims petitioner argues he failed to raise in appeals
                     from district court orders denying postconviction petitions for writs of
                     habeas corpus.

                                   At the outset, we note that petitioner has not provided this
                     court with exhibits or other documentation that would support his claims
                     for relief.   See NRAP 21(a)(4) (providing the petitioner shall submit an
                     appendix containing all documents "essential to understand the matters set
                     forth in the petition"); Pan u. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                     88 P.3d 840, 844 (2004) (Petitioned ] cardies] the burden of demonstrating
                     that extraordinary relief is warranted.").
                                   Moreover, having considered the petition, we are not persuaded
                     that writ relief is warranted because petitioner has a plain, speedy, and
                     adequate rernedy available to him by way of an appeal from the district
                     court's denial of such relief in the first instance.      See NRAP 22 ("An
                     application for an original writ of habeas corpus should be made to the
                     appropriate district court. If an application is made to the district court and
                     denied, the proper remedy is by appeal from the district court's order

SUPREME COURT        denying the writ"); see also Pan, 120 Nev. at 224, 88 P.3d at 841 (writ relief
       OF
     NEVADA


(0) I947A cfffe#=.
                                                                                          .2.,? -03738
                       is proper only when there is no plain, speedy, and adequate remedy at law).
                       Here, petitioner readily admits that he had an adequate remedy at law by
                       way of direct appeals from two district court orders denying postconviction
                       petitions for writs of habeas corpus. Petitioner admits error in failing to
                       address all of the claims set forth in his petitions on appeal and asks this
                       court to address them by way of extraordinary relief so that he may exhaust
                       his state law claims. We decline to do so. Accordingly, we
                                   ORDER the petition DENIED.




                                               Parraguirre


                                                                       AieZ5C4--°          , J.
                       Hardesty                                  Stiglich




                       cc:   Justin Odell Langford
                             Attorney General/Carson City
                             Clark County District Attorney




SUPREME COURT
        OF
     NEVADA


             adiSPAQ
(0) 1947A
                                                             2